141ArrEa

OF

C

In SECTION 245 Proceedings
A-10799770
Decided by Regional Commissioner June 16, 1960

Approved by Assistant Commissioner June 21, 1960

Adjustment of status—Section 245 of 1952 act—Denied as matter of discretion
to alien twice refused immigrant visa by one consul who then obtained
nonimmigrant visa from another consul.
Section 245 adjustment of status denied in the esercise of discretion to an
applicant who after having twice been found ineligible by an American Counsul in Germany for an immigrant visa travelled to Mexico where she obtained a nonimmigrant visa by purporting to visit a friend in the United
States at a fictitious address and who immediately after entry was married
to a United States citizen.

BEFORE THE REGIONAL COMMISSIONER

Discussion : The applicant, a native and citizen of Germany, born
at Halle, Germany, on October 28, 1923, was admitted to the United
States as a nonimmigrant visitor on May 2, 1958, at San Ysidro,
California. On May 5, 1958, at Emporia, Virginia, she married
C
, a citizen of the United States, and on October 21,
1958, she filed this application for status as a permanent resident.
On January 28, 1960, the District Director at Baltimore denied the
application on the ground that the applicant was not a bona fide nonimmigrant at the time of her admission to the United States and the
ease has come forward on appeal.
Prior to her entry into the United States on May 2, 1958, the applicant had twice applied to the American Consulate General at
Frankfurt, Germany, for an immigrant visa to enter the United

States for permanent residence. On September 8, 1956, she was
refused an immigrant visa on the ground that she was inadmissible
to the United States under the provisions of section 212 (a) (28)
of the Immigration and Nationality Act. Subsequently, she made
another application and on October 31, 1957, she was again refused
an immigrant, visa on the ground that she was inadmissible to the

United States under the provisions of sections 212(a) (19), 212(a)
(27), and 212(a) (23) of the 1952 act. Both refusals were based
683

primarily on classified information, the disclosure of which would
be prejudicial to the best interests of the United States. On November 17, 1957, after the second refusal, the applicant wrote the American Consulate General at Frankfurt and requested an explanation
as to the grounds on which the immigrant visa was refused. She
was invited to the consulate and the applicable provifsions of the
law were explained to her. It is clear from the record, therefore,
that the applicant was well aware that she had been found to be
ineligible to receive a visa by the proper authority.
The applicant has testified that she met the man she married on
July 1, 1956, while he was stationed in Germany. She has further
testified that she fell in love with him, but they could make no plans
to iriarry prior to his return to the United States in October 1957,
since he had a wife and two children. He was divorced from his
first wife on February 22, 1958. The applicant has testified that
they corresponded and talked by telephone and decided to meet
someplace to determine what could be done. The applicant then
flew from Germany to Tijuana, Mexico, on April 20, 1958, transiting
the United States under the transit-without-visa provisions of the
law. The applicant has stated that she went to Tijuana, Mexico,
for the purpose of visiting a friend who is married to a doctor in
that city. However, it has been determined that at that time her
friend was visiting relatives in Germany. In Tijuana she met her
intended husband and on April 30, 1958, she applied for and was
issued a nonimmigrant visitor's visa at the American Consulate in
Tijuana, Mexico, for the purpose of visiting a friend, L
F
,
3970 North Sheridan Road, Chicago, Illinois It was with this visa
that she subsequently gained admission to the United States on May
2, 1958. At the time of her admission she stated that she was
destined to the friend in Chicago. It has now been determined
that the Chicago address she gave was fictitious.
Instead of proceeding to Chicago, the applicant went directly to
Washington, D.C., in company with the man she married and
within three days after her admission to the United States she
married in Emporia, Virginia.
The committee reports from both houses of the Congress which
accompanied the Immigration and Nationality Act at the time of
enactment contain ample evidence of the concern with which Congress viewed just this type of case. In commenting on adjustment
of status in the United States, both reports containing the following statement:
« The committee is aware, too. of the progressively increasing number
of cases in which aliens are deliberately flouting our immigration laws by the
processes of gaining admission into the United States illegally or ostensibly as
nonimmigrants but with the intention of establishing themselves in a situation
in which they may subsequently have access to some administrative remedy

684

to adjust their status to that of permanent residents. * " * This practice is
threatening our entire immigration system and the incentive for the practice
must be removed. [Senate Report No. 1137, 82nd Congress, 2d Session, p. 25;
House Report No. 1365, 82nd Congress, 2d Session, pp. 62-63; emphasis supplied.]

Furthermore, the committee report which accompanied the Act
of August 21, 1958, amending section 245, stated in part:
The language of the instant bill has been carefully drawn so as not to grant
undeserved benefits to the unworthy or undesirable immigrant. This legislation will not benefit the alien who has entered the United States in violation
of law. * * * (House Report No. 2258, 85th Congress, 2d Session, p. 3.)

Here we have the case of an alien who applied to an American
consular officer for an immigrant visa, not One time but twice. Both
times the consular officer determined that she was ineligible to receive a visa and she was so informed. After the second refusal
she requested further information as to the ground of inadmissibility and she was invited to the consulate where the officer explained the provisions of law under which she was found ineligible
to receive a visa. Despite the fact that she was well aware that
she was ineligible to receive a visa, she then proceeded to another
American consulate in another continent, several thousand miles
from her home where she applied for and was successful in obtaining a nonimmigrant visa. With that nonimmigrant visa she gained
admission to the United States on her claim that she was going to
visit a friend and gave as her destination a fictitious address.
Immediately after that entry she married a citizen of the United
States and subsequently submitted this application.
Under these circumstances, we have concluded that no determination need be made in this case as to whether the applicant meets
the statutory requirements of section 245, since, even if she meets
those requirements, this is clearly not the type of case which warrants favorable exercise of the Attorney General's discretion. Therefore, the district director's order will be withdrawn and an order
will be entered denying the application as a matter of discretion.
Order: It is ordered that the district director's order of January 28, 1960, be withdrawn and that the application be denied as
a matter of discretion.

685

